DETAILED ACTION
	
Allowable Subject Matter
Claims 21-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:     
Claim 21 is allowable over the art of record because the prior art does not teach  a wide angle impedance matching structure coupled to the antenna aperture and configured to provide impedance matching between the antenna aperture and free space, wherein the wide angle impedance matching structure comprises an impedance matching layer above the antenna aperture with a plurality of dipole elements and in combination with the remaining claimed limitations.
Claim 28 is allowable over the art of record because the prior art does not teach a wide angle impedance matching structure coupled to the antenna aperture and configured to provide impedance matching between the antenna aperture and free space, wherein the wide angle impedance matching structure comprises a plurality of dipole elements, and the plurality of dipole elements are above slot radiators in one or both of the plurality of receive slot radiators and the plurality of transmit slot radiators  and in combination with the remaining claimed limitations.
Claim 37 is allowable over the art of record because the prior art does not teach a wide angle impedance matching structure coupled to the antenna aperture and comprising a PCB above the antenna aperture, the PCB having a plurality of printed elements to provide impedance matching between the antenna aperture and free space  and in combination with the remaining claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845